*684MEMORANDUM **
The court has reviewed the record and appellant’s response to this court’s October 17, 2006 order to show cause. The questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The district court properly found that it lacked jurisdiction under the Social Security Act to afford appellant the relief he sought. See 42 U.S.C. § 405(g).
Accordingly, we affirm the district court’s judgment.
All pending motions are denied as moot.
The Clerk shall serve appellant with a copy of the district court’s response to this court’s referral notice, filed herein on July 25, 2006, and a copy of the local rules.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.